DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosoe et al. (US Patent No. 4,883,033), hereinafter “Hosoe”.
	Regarding claim 1, Hosoe discloses an engine working apparatus, comprising:
an internal combustion engine including a piston reciprocally movable in a cylinder and a combustion chamber defined by the piston (Col 3 lines 50- Col 4 line 2);
an ignition plug configured to ignite air-fuel mixture in the combustion chamber (Col 3 lines 50- Col 4 line 2);
a detector configured to detect a rotation number of the internal combustion engine (Col 3 lines 50- Col 4 line 2); and
a controller configured to control an ignition timing of the ignition plug based on the detected rotation number, execute feedback control of determining the ignition timing based on a deviation between a target rotation number and the detected rotation number, and to execute the feedback control when the detected rotation number satisfies a predetermined deceleration condition (Col 11 lines 8-Col 12 line 3).

Regarding claim 2, Hosoe discloses the predetermined deceleration condition includes one of a condition that the detected rotation number becomes lower than a predetermined rotation number and a condition that the rotation number of the internal combustion engine falls within a predetermined rotation number range (Col 11 lines 8-25).

Regarding claim 3, Hosoe discloses the controller is configured to execute the feedback control when the detected rotation number is a rotation number higher than a predetermined clutch-in rotation number (Col 11 lines 8-25).

Regarding claim 4, Hosoe discloses the feedback control is executed toward the target rotation number (Col 12 lines 11-26).

Regarding claim 6, Hosoe discloses the target rotation number is a target deceleration rotation number (Col 11 lines 57-62; Col 12 lines 11-26).

Regarding claim 8, Hosoe discloses the controller is configured to cancel the feedback control when the detected rotation number becomes lower than a predetermined threshold value during the execution of the feedback control (Col 11 lines 39-42).

Regarding claim 9, Hosoe discloses the controller is configured to cancel the feedback control when at least one of a condition that a predetermined period has elapsed since the detected rotation number became lower than a predetermined threshold value during the execution of the feedback control or a condition that the detected rotation number reaches a predetermined engine rotation number during the execution of the feedback control is satisfied (Col 12 lines 11-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe in view of Lee et al. (US PGPub 2021/0339732), hereinafter “Lee”.
Regarding claim 5, Hosoe is silent regarding the target rotation number is a target idle rotation number.
However, Lee teaches an engine working apparatus, comprising a controller configured to control an ignition timing of the ignition plug where a target rotation number is a target idle rotation number (¶¶63,89).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hosoe, by the target rotation number is a target idle rotation number, based on the teaching of Lee, for the purpose of fast response (¶21).

Regarding claim 7, the combination of Hosoe and Lee teaches the feedback control includes PI control (Lee ¶¶21,80,86).

Regarding claim 10, the combination of Hosoe and Lee teaches the controller is configured to increase fuel to be supplied to the combustion chamber when the detected rotation number exceeds an idle upper limit speed after the feedback control is canceled (Lee See Fig. 6; ¶89 – it is well known and conventional that increasing engine rpm out of idle speed requires increasing fuel amount).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747